Exhibit 10.1

 

SEPARATION AGREEMENT

 

THE PARTIES to this Separation Agreement (“Agreement”), Old Dominion Electric
Cooperative (“Employer”) and Elissa Ecker (“Employee”), agree that the following
sets forth their complete agreement and understanding regarding the retirement
and end of Employee’s employment.

 

WHEREAS, Employee desires to retire;

 

            WHEREAS, the Employee’s last day of employment will be April 15,
2017, but Employee will not perform any duties on behalf of the Company or
report to work after April 7, 2017 (the “Last Day of Work”); and

 

WHEREAS, Employee and Employer desire to settle fully and finally any and all
differences and issues, including those arising out of the end of employment and
other potential claims Employee may have against Employer;

 

NOW THEREFORE, Employee and Employer agree as follows:

 

1.The Company will pay the Employee Two Hundred Ten Thousand, Four Hundred
Sixty-Eight Dollars ($210,468.00), minus applicable tax withholdings (the
“Severance Payment”).  If Employee timely elects continuing health coverage
under the Consolidated Omnibus Budget Reconciliation Act (COBRA), Employer will
pay her COBRA premium for a twelve month period, from May 2017 until April 2018.
The Company will pay to the Employee Twenty-Four Thousand Two Hundred Eight-Five
and 60/100 Dollars ($24,285.60) to represent 240 hours of earned but unused
vacation.  If employee submits for reimbursable business expenses under Company
policy within ten (10) days of the Effective Date of this Agreement, Company
will reimburse Employee for appropriate business expenses.  After the Company
receives this Agreement signed by the Employee, the Severance Payment and
payment for earned vacation will be paid in a lump sum at the regular payroll
following the expiration of the Revocation Period set out in paragraph 21 below.

 

2.The Company agrees to make the following statement to its employees on the
Employee’s Last Day of Work:  “Elissa Ecker has elected to take early retirement
and we have accepted her decision.  She will be retiring as of the end of this
week.    Please join me in thanking Elissa for her service to ODEC and to wish
her the very best in the future.”  If employment references are directed to
(Acting) Director of Human Resources, the Company will respond with Employee’s
name, last position, and last salary.

 

3.In consideration of the promises made by the Company herein, the Employee
knowingly, willingly, and voluntarily release and waive all rights, claims,
damages (including, but not limited to, back pay, front pay, liquidated damages,
compensatory damages, or punitive damages, attorney’s fees and litigation
costs), demands, obligations to date, known or unknown (hereinafter “rights and
claims”) against the Company, and all persons acting by, through, under, or in
concert with the Company, and regarding any aspect of the Employee’s employment
with the Company, the subsequent ending of that employment, and any other events
occurring prior to, and including the effective date of this Agreement. The
“Effective Date” of this Agreement is the date

 

--------------------------------------------------------------------------------

 

the Employee executes it. These rights and claims include, but are not limited
to, rights or claims under Age Discrimination in Employment Act of 1967, as
amended, Older Workers Benefit Protection Act (ADEA), Title VII of the Civil
Rights Act of 1964, as amended, Civil Rights Act of 1991, Employment Retirement
Income Security Act of 1974, as amended, Rehabilitation Act of 1973, as amended,
Americans with Disabilities Act, as amended, Family and Medical Leave Act of
1993, as amended, Worker Adjustment and Retraining Notification Act of 1988, the
National Labor Relations Act, the Genetic Information Nondiscrimination Act of
2008, the False Claims Act, the Sarbanes-Oxley Act, Virginia Human Rights Act,
Virginians with Disabilities Act, tortious interference with business
expectations or contract, breach of contract and any or all rights or claims for
employment discrimination, retaliation, wrongful discharge, tortious discharge,
breach of implied employment contract, promissory estoppels, invasion of
privacy, negligence, defamation, fraud, outrageous conduct, intentional or
negligent infliction of emotional distress, unpaid wages and any or all rights
or claims under any other federal, state, county, city, or local statues or
under common law.  This Agreement is not an admission by the Company that we
have violated any common law, or any federal, state, county, city or local
statute, or acted wrongfully toward the Employee in any way.

 

4.This release and waiver section does not include a release of the Employee’s
right, if any, to payments for the Company’s defined benefit and 401(k) plans
and the right to continuation of coverage in the Company’s group health
insurance plans as provided under COBRA.

 

5.The Employer shall pay to the firm of Butler Royals the sum of Five Thousand
Dollar ($5,000.00) within ten (10) days after expiration of the Revocation
Period.  Otherwise, the Employee specifically agrees that the Employee will be
responsible for the own attorney’s fees and any costs incurred by the Employee
and the Employee unconditionally release and discharge the Company and its
insurers and reinsurers from any additional claims for attorney’s fees or costs.

 

6.The Employee hereby warrants and represents that as of the Effective Date of
this Agreement, the Employee does not have any claims against the Company of any
type, including those types of claims set forth above, and including any claims
under the Fair Labor Standards Act (wage and hour law), or its state law
equivalent, nor does the Employee have any unasserted claims pursuant to a
qualified employee retirement or other benefit plan. The Employee represents
that the Employee have been paid all wages owed under all applicable state and
federal laws.

 

7.Notwithstanding the prior paragraphs, nothing in this Agreement shall preclude
the Employee from filing a charge or complaint with the Equal Employment
Opportunity Commission or the Attorney General’s Office or from participating in
an investigation, hearing or proceeding conducted by the Equal Employment
Opportunity Commission or the Attorney General’s Office, but the intent of this
release is to waive and release the Employee’s right to recover damages through
any such charge, investigation, hearing or proceeding.  The Employee waives any
right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on a claim in which the Company, or any
other released party identified in this Agreement is a party.

 

2

 

--------------------------------------------------------------------------------

 

8.The Employee and the Employer agree that the information contained in and the
existence of this Agreement are strictly confidential and expressly covenant not
to display, publish, disseminate or disclose the fact of severance or any terms
of this Agreement to any person or entity other than the Employee may disclose
to the Employee’s immediate family members and to Employee’s medical, tax, or
legal advisors as needed for advice.  The Company may disclose for business
needs and as required under the Company reporting obligation to the Securities
and Exchange Commission (SEC) and the Federal Energy Regulatory
Commission.  Employee understands that a copy of this Agreement will be filed
with the SEC.

 

9.Employee agrees not to make any critical, negative or disparaging remarks
about Employer, its agents, employees, or representatives.  The Company agrees
that Jackson Reasor, Robert Kees, and D. Richard Beam will not make any
critical, negative or disparaging remarks about Employee.

 

10.During and after Employee’s employment with the Company, Employee agrees to
maintain the confidentiality of Confidential Information entrusted to her by
Company or its supplies, contractors, consultants, member and non-member
customers, except when the disclosure is authorized by the company or required
by applicable law or legal proceedings.  “Confidential Information” includes but
is not limited to, non-public information created or gathered by the Company at
its expense or effort (A) about the Company, (B) that may be of use to
competitors of the Company, or (C) that may be harmful to the Company or its
member or nonmember customers if disclosed.  Examples of Confidential
Information include business and marketing plans, databases, records and any
unpublished, proprietary financial data or reports.

 

11. Employee agrees to cooperate fully with Company in connection with any
matter or event relating to Employee’s employment or events that occurred during
Employee’s employment with the Company, including, without limitation: (A) being
available upon reasonable notice as her schedule permits to meet with Company
regarding matters in which Employee has been involved (including contract
matters or audits); (B) assisting Company in transitioning Employee’s job duties
to other Company personnel or contractors; (C) assisting with any audit,
inspection, proceeding or other inquiry by a private or public entity; and (D)
as requested by Company, assisting in the defense or prosecution of any claims
or actions now in existence or which may occur in the future.  The cooperation
is limited to 5 hours of employee’s time and Employee shall receive no
additional compensation for rendering these services

 

12.If any clause or provision of this Agreement is deemed to be illegal, invalid
or unenforceable under present or future laws, then the remainder of this
Agreement shall not be affected thereby, and in lieu of each clause or provision
of this Agreement which is deemed to be  illegal, invalid or unenforceable,
there shall be added, as part of this Agreement, a clause or provision as
similar in terms to such illegal, invalid, or unenforceable clause or provision
as may be possible and as may be legal, valid and enforceable.

 

13.A waiver by any party of a breach of any of the provisions of this Agreement
shall not operate or be construed as a waiver of any other provision of this
Agreement or of any subsequent breach of the same or any other provision of this
Agreement.  The understandings and

3

 

--------------------------------------------------------------------------------

 

representations of the parties set forth in this Agreement shall survive any
breach of this Agreement and be enforceable by any non-breaching party.

 

14.This Agreement does not waive any rights or claims that may arise after the
Effective Date of this Agreement.

 

15.The Employee will return all Company property before any funds will be
released to the Employee.  Company property includes, but is not limited to,
computer, iPad, tools, badges, cell phone, keys, etc.

 

16.This Agreement shall be construed, interpreted, and enforced according to
Virginia law, without regard to the choice of law provisions thereof.  The
appropriate venue to resolve any disputes over or concerning this Agreement
shall exclusively be in United States District Court for the Eastern District of
Virginia, Richmond Division or the Circuit Court for the County of Henrico,
Virginia.  All jurisdictional requirements and objections to venue are deemed
expressly waived by signing this Agreement below.  In the event of litigation
relating to the subject matter of this Agreement, the prevailing party shall be
entitled to receive from the other party its reasonable attorneys’ fees and
costs.

 

17.The provisions of this Agreement are severable.  If any provision is found to
be unenforceable, all other provisions shall remain fully valid and enforceable.

 

18.This Agreement may be executed in one or more counterparts, and all such
counterparts will constitute one and the same instrument.

 

19.This Agreement sets forth the entire agreement between the Employee and the
Company relating to the Employee’s employment and end of employment and
supersedes any other prior agreements or understandings between the Employee and
the Company.

 

20.Furthermore, the Employee acknowledges that:

 

a.The Employee was advised that she could consider this Agreement for twenty-one
(21) days.  The Employee acknowledges that, if she signs this Agreement prior to
the expiration of the twenty-one (21) day consideration period, the Employee is
voluntarily waiving her right to consider this Agreement for twenty-one (21)
days.  The Employee acknowledges she has been given a reasonable period of time
within which to consider this Agreement;

b.The Employee has read this entire Agreement and fully understand its terms;

c.The Employee was advised to consult with an attorney prior to signing this
Agreement and the Employee has had the opportunity to review this Agreement with
an attorney; and

d.The Employee is voluntarily entering into this Agreement.

 

21.This Agreement shall not become effective or enforceable until seven (7) days
following its execution by the Employee, defined as the Effective Date
above.  Prior to the

4

 

--------------------------------------------------------------------------------

 

expiration of this seven day period, the Employee may revoke assent to the
release of any ADEA claim by giving written notice to the Employer (the
“Revocation Period”)

 

DELIVERY OF SUCH NOTICE OF REVOCATION SHALL BE DEEMED GIVEN ONLY UPON CONFIRMED
WRITTEN RECEIPT THEREOF.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on April 7, 2017.

 

Old Dominion Electric Cooperative

Elissa Ecker

 

 

By:  /s/ Jackson E. Reasor

/s/ Elissa M. Ecker

Its:  President & CEO

Date:  4/7/2017

Date  4/7/2017

 

 

5

 